The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2014

                                       No. 04-13-00187-CR

                                   Fernando RODRIGUEZ Jr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2011-CRN-531-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

        The appellant’s brief was originally due to be filed on October 7, 2013. On November 1,
2013, a notice of late brief was sent to appellant’s counsel, FAUSTO SOSA. Counsel responded
by filing a first motion for extension of time on November 15, 2013 explaining that he had
undergone emergency quadruple heart-bypass surgery which required a period of rest from
September 20, 2013 to November 20, 2103. He requested an extension of 60 days in which to
file the appellant’s brief. The motion was granted, extending the deadline for filing the brief to
January 6, 2014, with no further extensions. On January 8, 2014, appellant’s counsel filed a
second motion for extension requesting an additional thirty days based on the same reason.
Because counsel had already received extensions totaling 90 days and been notified there would
be no further extensions, the motion was granted “in part” for fourteen (14) days, making the
appellant’s brief due on January 28, 2014. The order stated that, “No further motions to extend
time to file the appellant’s brief will be considered.” In a telephone call to the court on February
11, 2014, counsel assured the clerk that the appellant’s brief would be filed no later than
February 18, 2014, along with a motion for extension. The appellant’s brief was not filed.
Instead, appellant’s counsel filed a third motion for extension on February 21, 2014 requesting
an additional 60 days to file the brief. The motion was granted in part for thirty (30) days,
making the appellant’s brief due on March 24, 2014; appellant’s counsel was notified that the
extension was a final extension and no more requests for extension would be considered. The
appellant’s brief was not filed. Counsel also ignored repeated phone calls from this court
inquiring as to the status of the brief during this period of time.
        On April 24, 2014, this court abated the appeal to the trial court for a hearing to
determine whether appellant desired to prosecute the appeal, whether appellant was indigent, and
whether counsel had abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2). A supplemental
clerk’s record containing the trial court’s findings of facts and conclusions of law and a
supplemental reporter’s record of the hearing have now been filed in this court. In its findings of
fact, the trial court found that appellant desires to pursue the appeal, appellant is indigent, and
appellant’s counsel, attorney FAUSTO SOSA, has not abandoned the appeal and represented to
the court that he intended to file the brief no later than May 26, 2014. It is ORDERED that this
appeal is REINSTATED on the docket of this court.

       As of the date of this order, the appellant’s brief has not been filed by Mr. Sosa.

       We, therefore, ORDER FAUSTO SOSA to electronically file appellant’s brief
within ten (10) days of the date of this order. See TEX. R. APP. P. 9.2(c)(4). NO
EXTENSIONS WILL BE GRANTED. If FAUSTO SOSA fails to file appellant’s brief in
Appeal No. 04-13-00187-CR as ordered, FAUSTO SOSA will be ordered to appear and
show cause why he should not be held in civil or criminal contempt or otherwise
sanctioned. See TEX. R. APP. P. 38.8(b)(4).

       The clerk of this court shall cause a copy of this order to be served on FAUSTO
SOSA by certified mail, return receipt requested, with delivery restricted to addressee
only, or give other personal notice of this order with proof of delivery.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court